           IN THE UNITED STATES DISTRICT COURT
         FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JANE EMILIA GRAGES,               :
Administrator for the Estate of   :       CIVIL NO. 4:19-CV-1141
Kimberly Jane Donovan,            :
Deceased, et al.,                 :
                                  :
                Plaintiffs,       :
                                  :
                v.                :       (SAPORITO, M.J.)
                                  :
GEISINGER HEALTH (a/k/a           :
Geisinger Health System), et al., :
                                  :
                Defendants.       :

                           MEMORANDUM

     This is a pro se civil action for damages initiated by the filing of a

fee-paid complaint on July 3, 2019. (Doc. 1) The plaintiffs in this action,

Jane E. Grages—both as Administrator for the Estate of Kimberly Jane

Donovan and on her own behalf as an individual1—and Mark James

Donovan, seek damages for the death of their daughter Kimberly Jane

Donovan, who received medical treatment by the defendants and died

nineteen hours after her discharge from Geisinger Medical Center.




     1 See generally Mala v. Crown Bay Marina, Inc., 704 F.3d 239, 244–
46 (3d Cir. 2013) (discussing a federal court’s obligation to liberally
construe the filings of pro se litigants).

                                      1
     The defendants have appeared through counsel and moved to

dismiss the complaint for lack of subject matter jurisdiction under Fed.

R. Civ. P. 12(b)(1). (Doc. 15) For the reasons set forth herein, we will deny

the motion.

I.       Background

     This action arises out of the untimely and unfortunate death of the

decedent, Kimberly Jane Donovan, a 25-year-old law student, on July 6,

2017. The action is brought by the plaintiffs, Jane E. Grages, a resident

of Pennsylvania,2 and Mark James Donovan, a resident of the state of

Idaho. They are the parents of the decedent. The complaint alleges that

Geisinger Health and Geisinger Medical Center are incorporated and

have their principal places of business within Pennsylvania. The

complaint does not allege the place of residence or citizenship of the

individual defendants, but only that three of the four are currently

employed by Geisinger and work at Geisinger’s facilities in Danville,

Pennsylvania. The fourth individual defendant, David Feinburg, M.D., is




     2 We note that, for diversity purposes, the citizenship of the Estate
is based on that of its administrator. See Field v. Volkswagenwerk AG,
626 F.2d 293, 302 (3d Cir. 1980); Golden Gate Nat’l Senior Care, LLC v.
Beavens, 123 F. Supp. 3d 619, 627 n.2 (E.D. Pa. 2015).

                                     2
alleged to be a current employee of Google Health with a place of

employment in Mountain View, California.

     The complaint alleges that Kimberly was transported by “Life

Flight” to Geisinger Medical Center on June 27, 2017, where she

underwent surgery to repair orbital fractures caused by blunt force

trauma to the head. Upon her discharge from Geisinger Medical Center

at 12:00 p.m. on July 5, 2017, Kimberly was prescribed methadone

(Dolophine), fluoxetine (Prozac), gabapentin (Neurontin), and other

drugs as take-home medications. Methadone is apparently a pain-killer

commonly prescribed to recovering opioid addicts. Kimberly was not an

opioid user. Later that day, Grages noticed swelling near the surgical site

of Kimberly’s head. Kimberly went to bed at approximately 12:30 a.m. on

July 6, 2017. Grages checked on Kimberly at 3:00 a.m., and she appeared

to be fine at that time. A few hours later, at approximately 7:00 a.m.,

Grages found Kimberly lying in bed with no pulse. Grages immediately

began to perform CPR and called 9-1-1. Kimberly was pronounced dead

by paramedics at 7:50 a.m.

     The complaint further alleges that methadone was prescribed to

Kimberly at the time of discharge “without an associated diagnosis.” The



                                    3
Lycoming County coroner determined her cause of death as an accidental

overdose due to multiple toxicities consisting of methadone, fluoxetine,

and gabapentin. The complaint further alleges that Kimberly had not

been stabilized following emergency treatment and, rather than being

discharged, she should have remained at the hospital for further medical

examination and treatment to stabilize her condition.

      In their brief in support of their motion to dismiss, the defendants

assert that the plaintiffs have filed an identical complaint in the Court of

Common Pleas of Montour County on July 4, 2019.

II.     Rule 12(b)(1) Standard

      The plaintiff bears the burden of establishing the existence of

subject matter jurisdiction under Rule 12(b)(1) of the Federal Rules of

Civil Procedure. See Kehr Packages, Inc. v. Fidelcor, Inc., 926 F.2d 1406,

1409 (3d Cir. 1991). A defendant may challenge the existence of subject

matter jurisdiction in one of two fashions: it may attack the complaint on

its face or it may attack the existence of subject matter jurisdiction in

fact, relying on evidence beyond the pleadings. See Gould Elecs. Inc. v.

United States, 220 F.3d 169, 176 (3d Cir. 2000); Mortensen v. First Fed.

Sav. & Loan Ass’n, 549 F.2d 884, 891 (3d Cir. 1977). Where a defendant



                                     4
attacks a complaint as deficient on its face, “the court must consider the

allegations of the complaint as true.” Mortensen, 549 F.2d at 891. “In

deciding a Rule 12(b)(1) facial attack, the court may only consider the

allegations contained in the complaint and the exhibits attached to the

complaint; matters of public record such as court records, letter decisions

of government agencies and published reports of administrative bodies;

and ‘undisputably authentic’ documents which the plaintiff has identified

as a basis of his claims and which the defendant has attached as exhibits

to his motion to dismiss.” Medici v. Pocono Mountain Sch. Dist., No. 09-

CV-2344, 2010 WL 1006917, at *2 (M.D. Pa. Mar. 16, 2010). However,

when a motion to dismiss attacks the existence of subject matter

jurisdiction in fact, “no presumptive truthfulness attaches to plaintiff’s

allegations,” and “the trial court is free to weigh the evidence and satisfy

itself as to the existence of its power to hear the case.” Mortensen, 549

F.2d at 891. This case falls into the former category.

III. Discussion

     The defendants move to dismiss on the ground that the pro se

complaint fails to establish any basis for the exercise of subject matter

jurisdiction by this federal court. They note that the pro se complaint



                                     5
purports to base the court’s subject matter jurisdiction on a state statute.

See generally 42 Pa. Cons. Stat. Ann. § 931 (granting generally unlimited

original jurisdiction to the Pennsylvania courts of common pleas). They

further note that the parties clearly lack diversity of citizenship, which

the plaintiffs concede in their brief in response. But while the defendants

do acknowledge in passing a reference in the pro se complaint to “21

U.S.C. 1306.04(a) and U.S.C. 1395dd(b)(1)(A),” they argue in conclusory

fashion that the pro se plaintiffs’ “claims do not implicate a federal

question,” without any further elaboration.

     But as pro se litigants, this Court is obligated to liberally construe

the plaintiffs’ complaint and consider whether they have “plead[ed] a

colorable claim ‘arising under’ the Federal Constitution or laws.”

Arbaugh v. Y&H Corp., 546 U.S. 500, 501 (2006) (citing Bell v. Hood, 327

U.S. 678, 681–85 (1946)). See generally Mala v. Crown Bay Marina, Inc.,

704 F.3d 239, 244–46 (3d Cir. 2013) (discussing a federal court’s

obligation to liberally construe the filings of pro se litigants). Here, the

plaintiffs have attached a copy of what appears to be a state-court

complaint, asserting state-law tort claims, to a two-page federal court

form complaint. In the first paragraph of the federal form complaint, the



                                     6
plaintiffs have expressly invoked a federal regulation, 21 U.S.C.

§ 1306.04(a), and a federal statute, 42 U.S.C. § 1395dd(b)(1)(A), as the

basis for their claims in federal court. 3

      Moreover, “[a] party does not need to plead specific legal theories in

the complaint, as long as the opposing party receives notice as to what is

at issue in the lawsuit.” Elec. Constr. & Maint. Co., Inc. v. Maeda Pac.

Corp., 764 F.2d 619, 622 (9th Cir. 1985); accord Small v. Chao, 398 F.3d

894, 898 (7th Cir. 2005); King Drug Co. of Florence, Inc. v. Cephalon, Inc.,

Civil Action No. 2:06-cv-1797, 2014 WL 982848, at *7 n.11 (E.D. Pa. Mar.

13, 2014) (quoting Maeda Pac. Corp.). Further, the review of a pro se

complaint focuses on whether the facts alleged state a claim under any

legal theory, not just those explicitly named in the complaint. Small, 398

F.3d at 898; Ohuche v. Merck & Co., Inc., 903 F. Supp. 2d 143, 150

(S.D.N.Y. 2012); Thiel v. Nelson, 422 F. Supp. 2d 1024, 1028 (W.D. Wis.

2006).




      3 In the latter citation, the title number is omitted—clearly a
scrivener’s error—but the intended citation is easily discovered from the
body of the attached state-court complaint, which expressly cites and
quotes 42 U.S.C. § 1395dd(b)(1)(A). (See Doc. 1, at 12 ¶ 53.)

                                      7
      The gist of the complaint is that the defendants were negligent in

providing medical treatment to Kimberly, giving rise to various claims

under state tort law,4 and that they failed to stabilize her condition before

she was discharged, giving rise to a stabilization claim under 42 U.S.C.

§ 1395dd(b) and (d)(2)(A). Setting aside for the moment whether the

plaintiffs have adequately stated a plausible claim under § 1395dd, we

find the facts pleaded with respect to the circumstances of Kimberly’s

discharge sufficient to invoke federal question jurisdiction. See generally

Bell, 327 U.S. at 685. 5 Therefore, we find that this Court may properly

exercise subject matter jurisdiction over this action under 28 U.S.C.

§ 1331 (federal question jurisdiction) and 28 U.S.C. § 1367 (supplemental

jurisdiction).

      Accordingly, the defendants’ motion to dismiss will be denied.


      4 We note here that the regulation cited by the plaintiffs, 21 C.F.R.
§1306.04, may inform the applicable standard of care with respect to
negligence claims against the several defendants, but neither this
regulation nor the Controlled Substances Act which it implements
creates a private cause of action. See Welch v. Atmore Cmty. Hosp., 704
Fed. App’x 813, 816–17 (11th Cir. 2017); New Mexico v. Purdue Pharma
L.P., 323 F. Supp. 3d 1242, 1250 (D.N.M. 2018); Smith v. Hickenlooper,
164 F. Supp. 3d 1286, 1290 (D. Colo. 2016); McCallister v. Purdue
Pharma L.P., 164 F. Supp. 2d 783, 793 (S.D.W. Va. 2001).
      5 In other words, based on the facts alleged in the complaint, we do

not find this claim to be wholly insubstantial or frivolous.

                                     8
     An appropriate order follows.

                                         s/Joseph F. Saporito, Jr.
                                         JOSEPH F. SAPORITO, JR.
                                         United States Magistrate Judge
Dated: March 10, 2020




                                     9
